                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

RICK TYRONE ROBINSON,
                                                                              ORDER
                      Plaintiff,
       v.                                                                   18-cv-107-jdp
                                                                            Appeal No. 18-3035
LON BECHER,

                      Defendant.



RICK TYRONE ROBINSON,
                                                                              ORDER
                      Plaintiff,
       v.                                                                   18-cv-322-jdp
                                                                            Appeal No. 18-3036
LINDSEY WALKER,

                      Defendant.



       Plaintiff Rick Tyrone Robinson, a prisoner at the Columbia Correctional Institution in

Portage, Wisconsin, is proceeding in these cases on claims involving violations of the Eighth

Amendment. On July 9, 2018, and August 29, 2018, I entered orders denying Robinson’s

motions for default judgment. Dkt. 26, No. 18-cv-107-jdp and Dkt. 15, No. 18-cv-322-jdp.

Robinson has now filed notices of appeal from those orders. Dkt. 30, No. 18-cv-107-jdp and

Dkt. 16, No. 18-cv-107-bbc. Robinson requests leave to proceed in forma pauperis on appeal

and has submitted a trust fund account statement in support of his request.

       The first obstacle Robinson faces is that the court’s July 9 and August 29 orders are not

final orders, and a party may appeal a non-final decision only in certain situations. Specifically,

a district court may not certify a nonfinal order for an interlocutory appeal unless: (1) “there

is substantial ground for difference of opinion” as to the correctness of the order being
appealed; and (2) an immediate appeal “may materially advance the ultimate termination of

the litigation.”

       In this case, neither requirement is satisfied. Robinson’s only ground for seeking a

default judgment was that defendants filed an answer after the deadline for doing so. But, as

explained in previous orders, defendants actually filed timely answers. And even if defendants’

answers were untimely, Robinson did not even attempt to show that he was prejudiced by the

delay or that defendants were “willfully disregard[ing]” their obligations, which is the standard

for entering a default judgment. Sun v. Board of Trustees of Univ. of Ill., 473 F.3d 799, 811–12

(7th Cir. 2007). At most, Robinson showed that there may have been confusion regarding what

the deadline was.

       Robinson also has not shown that an immediate appeal will materially advance the

ultimate termination of this litigation. If anything, an appeal will serve only to delay the cases.

Therefore, I will not certify that Robinson may take an interlocutory appeal from the July 9

and August 29 orders.

       For similar reasons, I will deny Robinson’s request to proceed in forma pauperis on appeal.

A district court has the authority to deny such a request for one or more of the following

reasons: the litigant wishing to take an appeal has not established indigence; the appeal is in

bad faith; or the litigant is a prisoner and has three strikes. 28 U.S.C. § 1915(a)(1), (a)(3) and

(g). Sperow v. Melvin, 153 F.3d 780, 781 (7th Cir. 1998). In this case, Robinson’s appeal is not

taken in good faith because he is appealing a nonfinal order without any legal basis for doing

so.




                                                2
       Because the court is certifying Robinson’s appeal as not taken in good faith, he cannot

proceed with his appeals without prepaying the $505 filing fee for each appeal, unless the court

of appeals gives his permission to do so. Under Federal Rule of Appellate Procedure 24,

Robinson has 30 days from the date of this order in which to ask the court of appeals to review

the denial of leave to proceed in forma pauperis on appeal. With such a motion, he would need

to include an affidavit as described in the first paragraph of Rule 24(a), with a statement of the

issues that he intends to argue on appeal. Also, he must send along a copy of this order.

       If Robinson does wish to ask the court of appeals to proceed in forma pauperis on appeal,

he should be aware that he must file the documents described above along with the notices of

appeal he has filed previously. If he does not file a motion requesting review of this order, the

court of appeals may choose not to address the denial of leave to proceed in forma pauperis at

all. Instead, the court of appeals may require him to pay the entire $505 filing fees before it

considers his appeals. If his fees are not waived and he does not pay the fees within the deadline

set, it is possible that the court of appeals will dismiss the appeals.




                                             ORDER

       IT IS ORDERED that:

           1. Plaintiff Rick Tyrone Robinson’s request for the court to certify that
              interlocutory appeals may be taken from the July 9, 2018 and August 29, 2018
              orders in these cases are DENIED.

           2. The court CERTIFIES that Robinson’s appeals are not taken in good faith for
              purposes of Fed. R. App. P. 24(a)(3) and DENIES his request for leave to
              proceed in forma pauperis in these cases.

           3. Although this court has certified that Robinson’s appeals are not taken in good
              faith under Fed. R. App. P. 24(a)(3), Robinson is advised that he may challenge
                                              3
   this finding pursuant to Fed. R. App. P. 24(a)(5) by filing a separate motion to
   proceed in forma pauperis on appeal with the Clerk of Court, United States Court
   of Appeals for the Seventh Circuit, within thirty (30) days of the date of this
   order. With that motion, he must include an affidavit as described in the first
   paragraph of Fed. R. App. P. 24(a), along with a statement of issues he intends
   to argue on appeal. Also, he must send along a copy of this order. Robinson
   should be aware that he must file these documents in addition to the notice of
   appeal he has filed previously.



Entered October 9, 2018.

                                BY THE COURT:

                                /s/

                                JAMES D. PETERSON
                                District Judge




                                      4
